UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7313


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BEVERLY A. CLAIBORNE, JR., a/k/a BJ, a/k/a Tyrone Crooks,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:99-cr-00297-REP-1; 3:20-cv-
00439-REP)


Submitted: April 12, 2021                                         Decided: May 25, 2021


Before DIAZ and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Beverly A. Claiborne, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Beverly A. Claiborne, Jr., seeks to appeal the district court’s order dismissing his

28 U.S.C. § 2255 motion as successive. The order is not appealable unless a circuit justice

or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate

of appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When, as here, the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

       On appeal, Claiborne challenges his 18 U.S.C. § 924(c) conviction under United

States v. Davis, 139 S. Ct. 2319 (2019). While Claiborne’s motion in district court cited to

Davis, he did not challenge his § 924(c) conviction and instead asserted that he was

improperly sentenced to a mandatory life sentence based upon the district court’s allegedly

incorrect Sentencing Guidelines cross-reference regarding his 18 U.S.C. § 1959 conviction

(murder in aid of racketeering). We generally do not consider claims raised for the first

time on appeal, and Claiborne presents no argument as to why this untimely claim should

be considered. * Hicks v. Ferreyra, 965 F.3d 302, 310 (4th Cir. 2020). Further, Claiborne



       *
         We note that, prior to the decision in Davis, Claiborne was granted authorization
to challenge his § 924(c) conviction in a successive § 2255 motion based upon Johnson v.
United States, 576 U.S. 591 (2005). However, such a motion was never filed. In his
informal brief on appeal, Claiborne specifically states that the instant § 2255 motion was
(Continued)
                                              2
does not challenge the district court’s conclusion that his § 2255 motion was successive

and lacked authorization.

      Accordingly, we deny a certificate of appealability and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            DISMISSED




not based upon the prior authorization. We express no opinion on the merits of any motion
based upon the authorization or the timeliness of such a motion, if filed.

                                           3